Citation Nr: 1641865	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  16-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable rating for scars, as secondary to surgery for the low back disorder.

2.  Entitlement to a disability rating in excess of 10 percent for a low back disorder, to include the question of whether a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30, based on hospitalization in excess of 21 days or treatment requiring convalescence for a service-connected disability, is warranted.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1992.  This matter comes before the Board of Veterans' Appeals on appeal from a June 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in September 2016.  A transcript of the proceeding has been associated with the claims file. 

The TDIU claim has been raised by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As there is evidence of unemployment in the record, and the Veteran asserted during the September 2016 hearing that his service-connected disabilities have prevented him from obtaining employment, the Board is assuming jurisdiction over this derivative TIDU claim, which dates back to the earliest time that the initial increased rating claim was originally filed. 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except for the claim for a higher initial rating for scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back surgery resulted in an 11.5 x .75 centimeter superficial scar that is not painful or unstable. 


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for scars as secondary to surgery for lower back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  With regard to the increased initial rating for scars claim, the underlying service connection claim has been granted and the Veteran's claim for a compensable initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the Board.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2016, the Veteran was assisted by a representative from Veterans of Foreign Wars of the United States.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms he attributed to his low back disorder as well as his treatment following his May 2014 low back surgery.  The judge also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA afforded the Veteran a medical examination in April 2016 in connection with his claims.  38 U.S.C.A. § 5103A.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the VA examiner's opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Scar Claim

The Veteran was granted service connection for a scar as secondary to his low back surgery with a noncompensable rating in a June 2016 rating decision.  He filed a June 2016 notice of disagreement as to the noncompensable rating, and that noncompensable rating was affirmed by the RO in an August 2016 statement of the case.  Thereafter, the Veteran submitted a formal appeal of the noncompensable rating on VA form 9, thus certifying the matter to the Board for its adjudication. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, applicable to unstable or painful scars.  Diagnostic Code 7804 provides for a 10 percent rating for one or two unstable or painful scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  In addition, Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802. 

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The April 2016 VA examination report noted that the Veteran does have a scar on his abdomen that is related to the May 2014 anterior lumbar interbody fusion surgery.  However, the examiner found that the scar was not painful or unstable and did not have a total area equal to or greater than 39 square cm (six square inches).  Specifically, the examiner measured the scar as 11.5 x .75 cm.  Furthermore, the scar was not painful to palpation, and the examiner did not note any skin breakdown, tissue loss, or adherence.  The examiner concluded that the scar was superficial, not deep, and did not contribute to any limitation of function.  See Diagnostic Code 7805.

During the September 2016 hearing the Veteran testified that he cannot wear a tool belt anymore as it digs into his scar and hurts.  His wife testified that his scar is six inches long.  There was no more testimony presented during the hearing regarding his abdomen scar. 

A review of VA outpatient records following the May 2014 surgery does not reveal any complaints or findings relating to the abdomen scar that resulted from the May 2014 low back surgery.  

After consideration of the evidence, the Board finds that the disability picture for the Veteran's scar secondary to his low back surgery does not warrant a compensable initial disability rating.  The April 2016 VA examination clearly shows that the Veteran does not meet any of the criteria for a compensable disability rating under either Diagnostic Code 7802 or 7804.  The scar covers an area of 1.3 inches squared, is not painful or unstable, and does not cause limitation of function.  

The Board recognizes that the Veteran has generally contended that his scar is painful, which he is competent to testify as to.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he has never reported experiencing pain related to his scar prior to the September 2016 hearing, and notably did not make any mention of pain related to the scar when he had the opportunity to do so during the April 2016 VA examination.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (the lack of contemporaneous medical evidence is a factor in the Board's analysis).  Under these circumstances, the Board finds that the April 2016 VA examiner's finding regarding the lack of pain associated with the abdomen scar to be more probative of the issue. 

The Board also recognizes that the Veteran's spouse has asserted that his scar covers an area of six inches squared.  While a layperson such as the Veteran's spouse is competent to testify as to the general size of a scar, an accurate measure of the size of a scar requires specific medical findings, which the Veteran's spouse does not have the appropriate training or expertise to render.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, although the statements of the Veteran and his wife were considered, the Board concludes that the findings of the April 2016 VA examiner regarding the scar are more probative than those statements, and therefore determines that the preponderance of the evidence does not warrant a compensable initial schedular rating for the Veteran's abdomen scar as secondary to his low back surgery. 

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  It is appropriate to consider extraschedular referral on a disability-by-disability basis.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

The Board finds that the disability picture for the Veteran's service-connected scar is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the scar is not painful or unstable, and does not cover an area of six squared inches or more.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences do not rise to the level of any of the ratings as laid out by the diagnostic code; thus, a noncompensable rating is most appropriate.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8525; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321 (b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's claim for a compensable initial rating of scar secondary to his low back surgery.  However, as the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A compensable initial disability rating for scar as secondary to low back surgery is denied.


REMAND

During his hearing, the Veteran reported physical therapy following his May 2014 spinal surgery.  This was performed at the Bone and Joint Institute in Quakertown, Pennsylvania reportedly through December 2014.  Records of such treatment are currently not included with the claims file.  Such records may have a specific bearing on the Veteran's increased rating claim, and particularly on his claim for a temporary total rating.  Accordingly, these records must be requested, and a new VA examination is warranted to more fully ascertain the severity of the low back disorder; the need for convalescence, if any, after the Veteran's spinal surgery; and the effect of the disability on employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  After receiving a signed release form from the Veteran, contact the Bone and Joint Institute of Quakertown, Pennsylvania and request all records of physical therapy of the Veteran between May and December 2014.  All records received must be added to the claims file.  If such records are not available, this must be documented in the claims file.

2.  Then, afford the Veteran a new VA spine examination, with an examiner who has reviewed the claims file.  The examiner must conduct range of motion testing, in both active and passive motion.  Any painful motion, functional loss due to pain, additional loss of motion due to pain or repetition, and weakness must be documented.  The examiner must also comment on the frequency and duration of any doctor-prescribed bed rest (incapacitating episodes) and the extent of any ankylosis.  The examiner must also comment on the severity of any associated objective neurological abnormalities.

The examiner is also requested to review the claims file for the express purpose of ascertaining the specific limitations on the Veteran in the months following his May 2014 spinal surgery, as he is claiming that this surgery required an extended period of convalescence.

Finally, the examiner should provide commentary on the extent to which the Veteran's low back disorder affects his ability to secure and follow a substantially gainful occupation.

All opinions must be supported by a rationale in a typewritten report.

3.  Ensure that the examiner's opinion is responsive to inquiries posed in  paragraph 2.  If not, return the report for all necessary additional information. 

4.  Then, adjudicate the Veteran's claims for an increased rating for a low back disorder (including a temporary total rating following surgery) and TDIU.  If either claim is denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


